          Case 1:21-cr-00509-TSC Document 8 Filed 08/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
                       v.                         :   MAGISTRATE NO. 1:21-MJ-530
                                                  :
 ANTONY VO,                                       :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                            Defendant.            :   (Entering and Remaining in a Restricted
                                                  :   Building or Grounds)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building or Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                      (Parading, Demonstrating, or Picketing in
                                                      a Capitol Building)




                                    INFORMATION

       The United States Attorney charges that:


                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, ANTONY VO unlawfully and

knowingly entered and remained in a restricted building and grounds, that is, any posted, cordoned-

off, and otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
       United States Code, Section 1752(a)(1))
          Case 1:21-cr-00509-TSC Document 8 Filed 08/05/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, ANTONY VO knowingly, and

with intent to impede and disrupt the orderly conduct of Government business and official

functions, engaged in disorderly and disruptive conduct in and within such proximity to a restricted

building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the

United States Capitol and its grounds, where the Vice President and Vice President-elect were

temporarily visiting, when and so that such conduct did in fact impede and disrupt the orderly

conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))


                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, ANTONY VO willfully and

knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with the

intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either House

of Congress, and the orderly conduct in that building of a hearing before or any deliberation of, a

committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                 2
          Case 1:21-cr-00509-TSC Document 8 Filed 08/05/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, ANTONY VO willfully and

knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415793


                                    By:     /s/ Michael J. Romano
                                           MICHAEL J. ROMANO
                                           IL Bar No. 6293658
                                           Trial Attorney, Detailee
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Telephone No. (202) 307-6691
                                           michael.romano@usdoj.gov




                                              3
